EMPLOYMENT AGREEMENT

 

(As Amended and Restated January 18, 2008)

TurboChef Technologies, Inc., a Delaware corporation, (“TurboChef”) and Jose
Miguel Fernandez de Castro (“Executive”) entered into an amended and restated
employment agreement (the “Employment Agreement”) effective October 17, 2007
(the “Effective Date”). TurboChef and Executive hereby amend and restate the
Employment Agreement in its entirety in order to evidence formal compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the guidance thereunder (collectively “Section 409A”) and to make other desired
changes and clarifications. This revised Employment Agreement is effective upon
execution and has the following terms and conditions:

§ 1.

TERM OF EMPLOYMENT

The Employment Agreement had an initial term of approximately three years
commencing on the Effective Date and ending immediately prior to January 1,
2010. The term of the Employment Agreement (the “Term”) shall automatically
extend for one additional year beginning on January 1, 2010 and thereafter for
an additional year on each subsequent anniversary of January 1, 2010 unless
TurboChef or Executive notifies the other pursuant to § 6(a) that no such
extension will be effected at least six months before January 1, 2010 or at
least six months before any such subsequent anniversary date (January 1, 2010
and each subsequent anniversary date during the Term shall herein be referred to
as a “Renewal Date”). Executive’s primary location of employment shall be at
TurboChef’s offices in Atlanta, Georgia.

§ 2.

POSITION and DUTIES AND RESPONSIBILITIES

(a)       Position. Executive shall be a Vice President and the Chief Financial
Officer of TurboChef.

(b)       Duties and Responsibilities. Executive’s duties and responsibilities
shall be those normally associated with Executive’s position as a vice president
and the Chief Financial Officer and principal accounting and financial officer
of a corporation plus any additional duties and responsibilities that
TurboChef’s Board of Directors from time to time may assign orally or in writing
to Executive. Executive shall report to TurboChef’s Board of Directors and shall
have such powers as may be delegated to him by such board. Executive shall
undertake to perform all Executive’s duties and responsibilities for TurboChef
in good faith and on a full-time basis and shall at all times act in the course
of Executive’s employment under this Employment Agreement in the best interest
of TurboChef.

§ 3.

COMPENSATION AND BENEFITS

(a)       Base Salary. Executive’s base salary shall remain unchanged through
December 31, 2007 and as of January 1, 2008 shall be $200,000 per year, which
base

 

 

--------------------------------------------------------------------------------

 

salary shall be payable in accordance with TurboChef’s standard payroll
practices and policies for senior executives (but not less frequently than
monthly) and shall be subject to such withholdings as required by law or as
otherwise permissible under such practices or policies. Executive’s base salary
shall be adjusted annually for any changes in the Consumer Price Index (CPI),
with the adjustment applied effective as of January 1, 2009 and thereafter as of
the next Renewal Date. The adjustment will be directly proportional to the
percent change in the CPI for All Urban Consumers (CPI-U) for the U.S. City
Average for All Items, 1982-84=100, comparing the CPI for November for the
current year against the CPI for November of the prior year. The Compensation
Committee may, in its sole discretion, determine a reasonable adjustment if a
major revision in the CPI occurs. The base salary also is subject to periodic
adjustments as determined by the Compensation Committee of TurboChef’s Board of
Directors.

(b)       Bonus. Executive shall be eligible to receive bonus compensation in
excess of base salary and benefits for any year (or other period) during the
Term pursuant to one or more executive or management compensation plans adopted
or individual awards made from time to time by the Compensation Committee or the
Chairman or Chief Executive Officer in their respective discretion. Executive
need not be employed by TurboChef at the time of payment of a bonus. The bonus
amount shall be payable in a lump sum in the following calendar year not later
than the earlier of ten business days after TurboChef’s financial results for
the year are publicly released and March 15 of such calendar year. Executive’s
bonus hereunder may be prorated for any partial year of employment. The
Compensation Committee shall reasonably decide any dispute over the amount of
any bonus hereunder.

(c)       Employee Benefit Plans. Executive shall be eligible to participate in
the employee benefit plans, programs and policies maintained by TurboChef for
similarly situated executives in accordance with the terms and conditions to
participate in such plans, programs and policies as in effect from time to time.

(d)       Option Grants. Unless provided otherwise by the Compensation Committee
and set forth in the applicable award agreement, all options to purchase shares
of the common stock of TurboChef (“TurboChef Stock”) that TurboChef grants to
Executive shall vest over thirty six months in twelve equal quarterly
installments of 8-1/3% on the calendar date of the grant in the third, sixth,
ninth and twelfth months following the grant date and following each of the next
two anniversaries of the grant date.

(e)       Vacation. Executive shall be entitled to vacation as provided under
TurboChef’s policies as described in the Employee Handbook, provided, however,
that Executive shall accrue not less than four weeks of vacation during each
successive one year period in the Term. Vacation time shall be taken at such
time or times so as not to materially and adversely interfere with the business
of TurboChef. Executive shall not have the right to carry over unused vacation
from any such one year period to any other such one year period nor to receive
additional compensation in lieu of taking Executive’s vacation time.

 

- 2 -

 

--------------------------------------------------------------------------------

 

(f)       Expenses. TurboChef shall reimburse Executive for, or pay directly,
all reasonable business expenses incurred by Executive at the request of, or on
behalf of, TurboChef in the performance of Executive’s duties under this
Employment Agreement, provided that Executive incurs and accounts for such
expenses in accordance with all of the policies and directives of TurboChef as
in effect from time to time. Business expenses payable or reimbursable hereunder
shall be referred to in this Employment Agreement as “Business Expenses.”

§ 4.

TERMINATION OF EMPLOYMENT

(a)       Termination by TurboChef Other Than for Cause or Disability or by
Executive for Good Reason.

 

(1)

TurboChef shall have the right to terminate Executive’s employment at any time,
and Executive shall have the right to resign at any time. However, a notice
under § 1 that no extension of Executive’s Term will be effected shall not
constitute a termination of Executive’s employment by TurboChef or a resignation
by Executive. If either TurboChef or Executive elects to give such notice,
TurboChef’s only obligation to Executive under this Employment Agreement after
the expiration of the Term shall be to pay Executive’s earned but unpaid salary
and benefits then in effect under § 3(a), if any, until the date the Term
expired.

 

(2)

If TurboChef terminates Executive’s employment other than for Cause or
Disability or Executive resigns for Good Reason, TurboChef shall (in lieu of any
other severance benefits under any of TurboChef’s employee benefit plans,
programs or policies) pay Executive, within five business days after the date
Executive’s employment is terminated, in a lump sum an amount equal to $200,000
or Executive's base salary in effect immediately before Executive’s termination
of employment, whichever is greater, plus an amount equal to Executive’s annual
bonus and annual benefits. “Annual bonus” shall mean the higher of the last
bonus paid to Executive under § 3(b) and the one-year average of the bonuses, if
any, approved by the Compensation Committee and paid to Executive for the last
two full calendar years prior to termination (including cash and the value of
any non-cash bonus paid as reasonably determined by TurboChef). “Annual
benefits” shall mean the dollar value of consideration paid by TurboChef for the
last complete calendar year on behalf of the Executive, or to provide the
Executive with, the following employee benefits (as reasonably determined by one
or more officers of TurboChef other than Executive): medical insurance, dental
insurance, vision insurance, short-term disability insurance, long-term
disability insurance, life insurance and accidental death benefits. In

 

- 3 -

 

--------------------------------------------------------------------------------

 

addition, TurboChef shall make any “Gross-Up Payment” called for under § 4(f) to
Executive within five business days after the date such excise tax is determined
to be payable. Executive waives Executive’s rights, if any, to have such payment
taken into account in computing any other benefits payable to, or on behalf of,
Executive by TurboChef. In addition, all outstanding stock options, restricted
stock units or other equity awards shall immediately vest and become exercisable
or paid out, and the agreements or certificates representing such awards shall
be deemed amended as necessary to permit such accelerated vesting or pay out.

(b)       Termination by TurboChef for Cause or by Executive Other Than for Good
Reason.

 

(1)

TurboChef shall have the right to terminate Executive’s employment at any time
for Cause, and Executive shall have the right to resign at any time other than
for Good Reason.

 

(2)

If TurboChef terminates Executive’s employment for Cause or Executive resigns
other than for Good Reason, TurboChef’s only obligation to Executive under this
Employment Agreement shall be to pay Executive’s earned but unpaid base salary
and benefits up to the date Executive’s employment terminates. Furthermore, if
terminated for Cause, Executive shall forfeit any amount of a bonus that he may
have earned in the year of termination and his right to exercise any outstanding
options or other rights to purchase common stock of TurboChef, and all such
outstanding options and other rights and unvested restricted stock or restricted
stock units shall be immediately forfeited on his date of termination.

 

(c)

Cause. The term “Cause” as used in this Employment Agreement means

 

(1)

Executive has engaged in conduct which in the judgment of TurboChef’s Board of
Directors constitutes gross negligence, gross misconduct or gross neglect in the
performance of Executive’s duties and responsibilities under this Employment
Agreement, including conduct resulting or intending to result directly or
indirectly in gain or personal enrichment for Executive at TurboChef’s expense;

 

(2)

Executive has been convicted of a felony for fraud, embezzlement or theft; or

 

(3)

Executive has engaged in a breach of any provision of this Employment Agreement
which Executive has failed to cure within thirty days after Executive has notice
of such breach from TurboChef’s Board of Directors; provided, however,

 

- 4 -

 

--------------------------------------------------------------------------------

 

 

(4)

No “Cause” shall exist under this Employment Agreement unless (i) Executive has
been provided a detailed, written statement of the basis for TurboChef’s belief
that “Cause” exists and an opportunity to meet with TurboChef’s Board of
Directors (together with Executive’s counsel (if Executive chooses to have
Executive’s counsel present at such meeting)) after Executive has had a
reasonable period in which to review such statement and (ii) TurboChef’s Board
of Directors determines (after such meeting, if Executive meets with TurboChef’s
Board of Directors) reasonably and in good faith and by the affirmative vote of
not less than a majority of the members of TurboChef’s Board of Directors then
in office at a meeting called and held for such purpose that “Cause” does exist
under this Employment Agreement.

(d)       Good Reason. The term “Good Reason” means, in the absence of
Executive’s specific agreement thereto,

 

(1)

Any material reduction in Executive’s base salary;

 

(2)

A material reduction in Executive's authority, duties or responsibilities

 

(3)

A material reduction in the authority, duties or responsibilities of the
supervisor to whom the Executive reports;

 

(4)

A relocation of Executive’s primary work site(s) more than one hundred miles
from Executive’s current primary work site(s); or

 

(5)

Any material breach of any of the terms of this Employment Agreement by
TurboChef;

provided, however, no Good Reason shall exist unless (i) within ninety (90) days
of the initial existence of the event or condition that Executive believes
constitutes Good Reason, Executive gives TurboChef a detailed, written statement
of the basis for Executive’s belief that Good Reason exists and gives TurboChef
a thirty-day period after the delivery of such statement to cure the basis for
such belief and (ii) Executive actually submits Executive’s resignation to
TurboChef’s Board of Directors during the sixty day period which begins
immediately after the end of such thirty-day period if Executive reasonably and
in good faith determines that Good Reason continues to exist after the end of
such thirty-day period.

 

(e)

Termination for Disability or Death.

 

(1)

TurboChef shall have the right to terminate Executive’s employment on or after
the date Executive has a Disability, and Executive’s employment shall terminate
at Executive’s death.

 

- 5 -

 

--------------------------------------------------------------------------------

 

 

(2)

If Executive’s employment terminates under this § 4(e), TurboChef’s only
obligation under this Employment Agreement shall be to pay Executive or, if
Executive dies, Executive’s estate any earned but unpaid base salary then in
effect under § 3(a), benefits, a pro-rated annual bonus (calculated as provided
in § 4(a)(2)) and non-reimbursed Business Expenses through the date Executive’s
employment terminates. The pro-rated annual bonus shall be paid within 60 days
of the termination date.

The term “Disability” as used in this Employment Agreement means the suffering
by Executive for at least a 180 consecutive day period of a physical or mental
condition resulting from bodily injury, disease, or mental disorder which
renders Executive incapable of continuing even with reasonable accommodation to
perform the essential functions of Executive’s job. TurboChef’s Board of
Directors shall determine whether Executive has a Disability. If Executive
disputes such determination, the issue shall be submitted to a panel consisting
of three physicians who specialize in the physical or mental condition from
which Executive suffers, one appointed and paid by TurboChef, one appointed and
paid by Executive and the third appointed by these two physicians and paid
one-half by TurboChef and one-half by Executive. The determination as to whether
Executive has a Disability shall be made by such panel and shall be binding on
TurboChef and on Executive.

(f)       Change in Control. If there is a “Change in Control”, Executive’s
right to exercise all outstanding stock options or other rights, his right to
receive payment under all outstanding restricted stock units and any
restrictions on alienation of restricted stock or other restricted rights which
have been granted to Executive by TurboChef shall immediately become 100% vested
and non-forfeitable, payable and freely transferable, as the case may be, and,
further, Executive shall have the right in Executive’s sole discretion upon two
weeks advance written notice to resign Executive’s employment as of any date
within the shorter of the six month period immediately following the date of
such Change in Control, and the period beginning on the date of the Change in
Control and ending on March 1st of the year following the date of the Change in
Control, in which event TurboChef shall pay to Executive within five days after
the date of the termination of Executive’s employment, in a lump sum an amount
equal to $600,000 or three times Executive's base salary in effect immediately
before Executive’s termination of employment, whichever is greater, plus an
amount equal to three times Executive’s annual bonus and annual benefits. Annual
bonus and annual benefits shall have the meanings ascribed to those terms in
§ 4(a)(2). TurboChef thereafter shall make any “Gross-Up Payment” called for
under this § 4(f) to Executive when such excise tax is determined to be payable.
Executive waives Executive’s right, if any, to have any and all such options (to
the extent an exercise right is accelerated under this § 4(f)) and payments
taken into account in computing any other benefits payable to, or on behalf of,
Executive by TurboChef. Notwithstanding anything to the contrary in the
foregoing, if in connection with a Change of Control, holders of Common Stock of
TurboChef receive in exchange for their shares cash, other securities or a
combination thereof, then TurboChef may require that Executive accept in
exchange for Executive’s stock options

 

- 6 -

 

--------------------------------------------------------------------------------

 

or other rights to receive or acquire shares of Common Stock of TurboChef
comparable consideration for the net value of Executive’s stock options or other
rights as if they had been immediately exercised or paid out.

The term “Change in Control” as used in this Employment Agreement means:

 

(1)

The acquisition at any time by any person, entity or “group” within the meaning
of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(excluding, for this purpose, TurboChef, its affiliates, or any employee benefit
plan of TurboChef or any of its affiliates) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such securities law) of more than fifty
percent of either the then outstanding shares of common stock of TurboChef or of
the combined voting power of TurboChef’s then outstanding voting securities or
any such acquisition of more than fifty percent of either such common stock or
voting securities of TurboChef or of the combined voting power of TurboChef’s
then outstanding voting securities except for an acquisition resulting from a
disposition of such stock or securities effected by TurboChef or a public
offering by TurboChef;

 

(2)

The individuals who constitute the members of the Board of Directors of
TurboChef, who shall be referred to as the “Incumbent Members”, cease for any
reason to constitute at least a majority of such Board of Directors, provided
that any individual becoming a member after the date of this Employment
Agreement whose election, or nomination for election by TurboChef’s
stockholders, was approved by a vote of at least a majority of the then
Incumbent Members shall be considered as though such individual was an Incumbent
Member; provided, however, that any individual becoming a member of the Board of
Directors in the aforesaid manner as part of a group whose membership after
election constitutes a majority of the Board of Directors, or whose membership
becomes a majority of the Board of Directors within a reasonably short period of
time because of the resignation of Incumbent Members following the election of
such group, will not be considered as an Incumbent Member;

 

(3)

A merger, consolidation or other reorganization where, in each case, with
respect to which persons who were the stockholders of TurboChef immediately
prior to such merger, consolidation or other reorganization, immediately
thereafter, they do not own more than fifty percent of the combined voting power
of the merged, consolidated or reorganized TurboChef’s then outstanding voting
securities; or

 

- 7 -

 

--------------------------------------------------------------------------------

 

 

(4)

The sale of all or substantially all of the assets of TurboChef.

If TurboChef or TurboChef’s accountants determine that the option exercise right
and the severance payments called for under this § 4(f) plus any other payments
or benefits made available to Executive by TurboChef upon a Change in Control
will result in Executive being subject to an excise tax under Section 4999 of
the Code, or if such an excise tax is assessed against Executive as a result of
such option exercise right or payment or other benefits, TurboChef shall make a
“Gross Up Payment” to or on behalf of Executive as and when each and any such
determination or assessment, as applicable, is made, provided Executive takes
such action (other than waiving Executive’s right to any payments or benefits
otherwise due from TurboChef) as TurboChef reasonably requests under the
circumstances to mitigate or challenge such tax; provided, however, if TurboChef
or TurboChef’s accountants determine that no Gross Up Payment would be payable
under this § 4(f) if Executive waives Executive’s right to receive a part of
such payments and such part does not exceed $10,000, Executive agrees to
irrevocably waive Executive’s right to receive such part of such payments if an
independent accountant or lawyer retained by Executive and paid by TurboChef
agrees with the determination made by TurboChef or TurboChef’s accountants.

The term “Gross Up Payment” as used in this Employment Agreement shall mean a
payment to or on behalf of Executive which shall be sufficient to pay (i) any
excise tax described in this § 4(f) in full, (ii) any federal, state and local
income tax and social security or other employment tax on the payment made to
pay such excise tax as well as any additional excise tax on such payment and
(iii) any interest or penalties assessed by the Internal Revenue Service on
Executive if such interest or penalties are attributable to TurboChef’s failure
to comply with its obligations under this §4(f) or applicable law. Any
determination under this §4(f) by TurboChef or TurboChef’s accountants shall be
made in accordance with Section 280G of the Code and any applicable related
regulations (whether proposed, temporary or final) and any related Internal
Revenue Service rulings and any related case law and, if TurboChef reasonably
requests that Executive take action to mitigate or challenge, or to mitigate and
challenge, any such tax or assessment and Executive complies with such request,
TurboChef shall provide Executive with such information and such expert advice
and assistance from TurboChef’s accountants, lawyers and other advisors as
Executive may reasonably request and shall pay for all expenses incurred in
effecting such compliance and any related fines, penalties, interest and other
assessments.

Notwithstanding the foregoing, (i) each Gross Up Payment required to be made by
TurboChef to Executive hereunder and any overpayment of a Gross Up Payment
required to be repaid by Executive to TurboChef shall be paid no later than the
end of the calendar year next following the calendar year in which Executive
remits the corresponding taxes to the Internal Revenue Service, and (ii) any
reimbursement of expenses related to a tax audit or litigation addressing the
existence or amount of a tax liability required to be made by TurboChef to
Executive hereunder shall be paid no later than the end of the calendar year
next following the calendar year in which Executive

 

- 8 -

 

--------------------------------------------------------------------------------

 

remits to the Internal Revenue Service the taxes that are the subject of the
audit or litigation or, where as a result of the audit or litigation no taxes
are due or are remitted but other reimbursable costs and/or expenses have been
incurred, the end of the calendar year following the calendar year in which the
audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation.

(g)       Benefits at Termination of Employment. Executive upon Executive’s
termination of employment shall have the right to receive any benefits payable
under TurboChef’s employee benefit plans, programs and policies which Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies (other than severance benefits) independent of Executive’s
rights under this Employment Agreement in addition to any base salary under
§ 3(a) which accrued as of the termination date and are expressly payable under
this § 4 without regard to the reason for such termination of employment.

§ 5.

COVENANTS BY EXECUTIVE

 

(a)

TurboChef Property.

 

(1)

Executive upon the termination of Executive’s employment for any reason or, if
earlier, upon TurboChef’s request shall promptly return all “Property” which had
been entrusted or made available to Executive by TurboChef.

 

(2)

The term “Property” means all records, files, memoranda, reports, price lists,
customer lists, drawings, plans, sketches, keys, codes, computer hardware and
software, equipment and other property of any kind or description prepared, used
or possessed by Executive during Executive’s employment by TurboChef and, if
applicable, any of its affiliates (and any duplicates of any such property)
together with any and all information, ideas, concepts, discoveries, and
inventions and the like conceived, made, developed or acquired at any time by
Executive individually or, with others during Executive’s employment which
relate to TurboChef business, products or services.

 

(b)

Trade Secrets.

 

(1)

Executive agrees that Executive will hold in a fiduciary capacity for the
benefit of TurboChef, and any of its affiliates, and will not directly or
indirectly use or disclose, any “Trade Secret” that Executive may have acquired
during the term of Executive’s employment by TurboChef or any of its affiliates
for so long as such information remains a Trade Secret.

 

(2)

The term “Trade Secret” means information, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a

 

- 9 -

 

--------------------------------------------------------------------------------

 

compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers that (a) derives economic value, actual or potential,
from not being generally known to, and not being generally readily ascertainable
by proper means by, other persons who can obtain economic value from its
disclosure or use and (b) is the subject of reasonable efforts by TurboChef and
any of its affiliates to maintain its secrecy.

 

(3)

This § 5(b) and § 5(c) are intended to provide rights to TurboChef which are in
addition to, not in lieu of, those rights TurboChef has under the common law or
applicable statutes for the protection of trade secrets.

 

(c)

Confidential Information.

 

(1)

Executive while employed under this Employment Agreement and thereafter during
the “Restricted Period” shall hold in a fiduciary capacity for the benefit of
TurboChef and any of its affiliates, and shall not directly or indirectly use or
disclose, any “Confidential Information” that Executive may have acquired
(whether or not developed or compiled by Executive and whether or not Executive
is authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive’s employment by TurboChef or any of its
affiliates.

 

(2)

The term “Confidential Information” means any secret, confidential or
proprietary information possessed by TurboChef or any of its affiliates relating
to their businesses, including, without limitation, trade secrets, customer
lists, details of client or consultant contracts, current and anticipated
customer requirements, pricing policies, price lists, market studies, business
plans, operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans (not otherwise included in the definition of a Trade Secret
under this Employment Agreement) that has not become generally available to the
public by the act of one who has the right to disclose such information without
violating any right of TurboChef or any of its affiliates. Confidential
Information may include, but not be limited to, future business plans, licensing
strategies, advertising campaigns, information regarding

 

- 10 -

 

--------------------------------------------------------------------------------

 

customers, employees and independent contractors and the terms and conditions of
this Employment Agreement.

(d)       Restricted Period. The term “Restricted Period” as used in the
Employment Agreement shall mean the twenty-four month period which starts on the
date Executive’s employment terminates with TurboChef without regard to whether
such termination comes before or after the end of the Term.

 

(e)

Nonsolicitation of Customers or Employees.

 

(1)

Executive (i) while employed under this Employment Agreement shall not, on
Executive’s own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise (other
than TurboChef or one of its affiliates), solicit Competing Business of
customers of TurboChef or any of its affiliates and (ii) during the Restricted
Period shall not, on Executive’s own behalf or on behalf of any person, firm,
partnership, association, corporation or business organization, entity or
enterprise, solicit Competing Business of customers of TurboChef or any of its
affiliates with whom Executive within the twenty-four month period immediately
preceding the beginning of the Restricted Period had or made contact with in the
course of Executive’s employment by TurboChef.

 

(2)

Executive (i) while employed under this Employment Agreement shall not, either
directly or indirectly, call on, solicit or attempt to induce any other officer,
employee or independent contractor of TurboChef or any of its affiliates to
terminate his or her employment with TurboChef or any of its affiliates and
shall not assist any other person or entity in such a solicitation (regardless
of whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment), and (ii) during the
Restricted Period, shall not, either directly or indirectly, call on, solicit or
attempt to induce any other officer, employee or independent contractor of
TurboChef or any of its affiliates with whom Executive had contact, knowledge
of, or association in the course of Executive’s employment with TurboChef or any
of its affiliates as the case may be, during the twelve month period immediately
preceding the beginning of the Restricted Period, to terminate his or her
employment with TurboChef or any of its affiliates and shall not assist any
other person or entity in such a solicitation (regardless of whether any such
officer, employee or independent contractor would commit a breach of contract by
terminating his or her employment).

 

- 11 -

 

--------------------------------------------------------------------------------

 

 

(3)

The term “Competing Business” as used in this Employment Agreement means the
design, development, manufacture, marketing, selling, licensing or servicing of
appliances utilizing Speed Cook Technology. For this purpose “Speed Cook
Technology” shall mean technology that allows the cooking of foods at speeds
greater than three times conventional cooking speeds other than through the use
of microwave technology alone.

(f)       Noncompetition Obligation. Executive while employed under this
Employment Agreement and thereafter during the Restricted Period and within the
United States, shall not organize or form any other business that will conduct
Competing Business and shall not engage in the executive management of, or
provide consulting concerning the executive management of, Competing Business on
behalf of any business other than TurboChef or its affiliates. Executive
acknowledges and agrees that the territory identified in this § 5(f) are states
in which Executive performs services for TurboChef by being actively engaged as
a member of TurboChef’s executive management team in TurboChef’s operations in
these states.

(g)       Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this § 5 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable and necessary to protect TurboChef’s legitimate business interests.
TurboChef in addition shall have the right to take such other action as
TurboChef deems necessary or appropriate to compel compliance with the
provisions of this § 5.

(h)       Remedy for Breach. Executive agrees that the remedies at law of
TurboChef for any actual or threatened breach by Executive of the covenants in
this § 5 would be inadequate and that TurboChef shall be entitled to specific
performance of the covenants in this § 5, including entry of an ex parte,
temporary restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this § 5, or both, or other
appropriate judicial remedy, writ or order, in addition to any damages and legal
expenses which TurboChef may be legally entitled to recover. Executive
acknowledges and agrees that the covenants in this § 5 shall be construed as
agreements independent of any other provision of this or any other agreement
between TurboChef and Executive, and that the existence of any claim or cause of
action by Executive against TurboChef, whether predicated upon this Employment
Agreement or any other agreement, shall not constitute a defense to the
enforcement by TurboChef of such covenants.

§ 6.

MISCELLANEOUS

(a)       Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to TurboChef shall be
sent to TurboChef Technologies, Inc., Suite 1900, Six Concourse Parkway,
Atlanta, GA 30328,

 

- 12 -

 

--------------------------------------------------------------------------------

 

Attention:  Corporate Secretary.  Notices and communications to Executive shall
be sent to the address Executive most recently provided to TurboChef.

(b)       No Waiver. Except for the notice described in § 6(a), no failure by
either TurboChef or Executive at any time to give notice of any breach by the
other of, or to require compliance with, any condition or provision of this
Employment Agreement shall be deemed a waiver of any provisions or conditions of
this Employment Agreement.

(c)       Delaware Law and Georgia Courts. This Employment Agreement shall be
governed by Delaware law without reference to the choice of law principles
thereof. Any litigation that may be brought by either TurboChef or Executive
involving the enforcement of this Employment Agreement or any rights, duties, or
obligations under this Employment Agreement, shall be brought exclusively in
either the state courts in and for Fulton County, Georgia or the United States
District Court, Northern District of Georgia, Atlanta Division.

(d)       Assignment. This Employment Agreement shall be binding upon and inure
to the benefit of TurboChef and any successor to all or substantially all of the
business or assets of TurboChef. TurboChef may assign this Employment Agreement
to any affiliate or successor, and no such assignment shall be treated as a
termination of Executive’s employment under this Employment Agreement.
Executive’s rights and obligations under this Employment Agreement are personal
and shall not be assigned or transferred.

(e)       Other Agreements. This amended and restated Employment Agreement
replaces and merges any and all previous agreements and understandings regarding
all the terms and conditions of Executive’s employment relationship with
TurboChef, and this Employment Agreement constitutes the entire agreement
between TurboChef and Executive with respect to such terms and conditions. This
Employment Agreement does not replace any previous agreement regarding ownership
of inventions or other intellectual property.

(f)       Amendment. No amendment to this Employment Agreement shall be
effective unless it is in writing and signed by TurboChef and by Executive.

(g)       Invalidity. If any part of this Employment Agreement is held by a
court of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement.

(h)       Section 409A. It is the intent of TurboChef and the Executive that all
payments payable to the Executive pursuant to this Employment Agreement shall
comply with Section 409A or shall be exempt from Section 409A (as short-term
deferrals or otherwise in accordance with Section 409A). Notwithstanding the
foregoing, to the extent TurboChef determines in good faith that (a) one or more
payments or benefits received or to be received by Executive pursuant to this
Employment Agreement (including any Gross Up Payment) would constitute deferred

 

- 13 -

 

--------------------------------------------------------------------------------

 

compensation subject to the rules of Section 409A, and (b) that the Executive is
a “specified employee” under Section 409A, then only to the extent required to
avoid the Executive’s incurrence of any additional tax or interest or penalties
under Section 409A, such payment or benefit will be delayed until the first
business day after the date which is six (6) months after the Participant’s
“separation from service” within the meaning of Section 409A. In addition, to
the extent TurboChef determines in good faith that one or more payments or
benefits received or to be received by the Executive upon a termination of
employment pursuant to this Employment Agreement would constitute deferred
compensation subject to the rules of Section 409A, a termination of employment
shall be deemed to occur only if such termination of employment constitutes a
“separation from service” as defined in Section 409A, as determined by TurboChef
in accordance with such elections and policies adopted by it from time to time.

IN WITNESS WHEREOF, TurboChef and Executive have executed this Employment
Agreement in multiple originals to be effective upon the date of the last
signature hereto.

 

TURBOCHEF TECHNOLOGIES, INC.

EXECUTIVE

By:   /s/James K. Price              

  /s/ Jose Miguel Fernandez de Castro  

Name: James K. Price

Jose Miguel Fernandez de Castro

 

Title: CEO

Date: January 18, 2008

Date: January 18, 2008

 

 

- 14 -

 

--------------------------------------------------------------------------------